Case 8:19-cV-00191-CBD Document 1 Filed 01/18/19 Page 1 of 9

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY WELFARE FUND,
TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY PENSION FUND and
TRUSTEES OF THE INTERNATIONAL TRAINING
FUND

8000 Corporate Drive

Landover, MD 20785

Plaintiffs,
v.

INTERSTATE FIRE PROTECTION, INC.
28807 Reilly Road
New Hudson, MI 48165

Serve: Robert D. Peters, Registered Agent
28307 Reilly Road
New Hudson, MI 48165

and

R()BERT D. PE'I`ERS
28807 Reilly Road
New Hudson, MI 48165

Serve: Robert D. Peters
28807 Reilly Road
New Hudson, MI 48165
Defendants.
COMPLAINT
(FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT,
TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUNDS
AND FOR BREACH OF SETTLEMENT AGREEMENT)
PARTIES

1. Plaintiffs Trustees of the National Autornatic Sprinkler lndustry Welfare Fund,

Case 8:19-cV-00191-CBD Document 1 Filed 01/18/19 Page 2 of 9

Trustees of the National Automatic Sprinl<ler lndustry Pension Fund, and Trustees of the
International Traim'ng Fund (hereinafter "NASI Funds") are employee benefit plans as that tenn is
defined in Section 3(3) of the Employee Retirement lncome Security Act ("ERISA") of 1974, 29
U.S.C. § 1002(3). Plaintiff Funds are established and maintained according to the provisions of the
Restated Agreements and Declarations of Trust establishing the NASI Funds (hereinafter “Trust
Agreements”) and the Collective Bargaining Agreement With Sprinkler Fitters Local Union No. 704
and the Def`endant Interstate Fire Protection, Inc. The NASI Funds are administered at 8000
Corporate Drive, Landover, Maryland 20785.

2. Def`cndant Interstate Fire Protection, Inc. (hereinafter “lnterstate”) is a corporation
existing under the laws of the State of l\/lichigan With offices located in l\/lichigan. Defendant
lnterstate transacts business in the State of Michigan as a contractor or subcontractor in the sprinkler
industry and all times herein Was an "employer in an industry affecting cornmerce" as defined in
Sections 501(]), (3), 2(2) of the Labor~Management Relations Act, 29 U.S.C. Sections 142(1), (3)
and 152(2); Section 3(5), (9), (l l), (12), (14) of ERISA, 29 U.S.C. Sections 1002(5), (9), (l l), (12),
(14); and Section 3 of the Multi-Employer Pension Plan Amendments of 1980, 29 U.S.C. § 1001(a).

3. At all times relevant herein, the Defendant Robert D. Peters has been the President
of the Defendant lnterstate and is a resident of the state of Michigan.

JURISDICTION

4. This Court has jurisdiction of this action under Sections 502 and 515 of the
Employee Retirement lncome Security Act, 29 U.S.C. §§ 1132 and 1145, and under Section 301 of
the Labor-Management Relations Act, 29 U.S.C. §185(a). This is an action for breach of a
Collective Bargaining Agreement between an employer and a labor organization representing

employees in an industry affecting commerce and an action to collect contributions due to employee

Case 8:19-cV-00191-CBD Document 1 Filed 01/18/19 Page 3 of 9

benefit plans under the terms of the Collective Bargaining Agreernent, and an action for breach of a
Settlement Agreement and Prornissory Note.
COUNT l

5. At all times relevant herein, Defendant lnterstate has been signatory to a Collective
Bargaining Agreement with Sprinkler Fitters Local Union No. 704 requiring contributions to the
NASI Funds for each hour of work by employees performing installation of automatic sprinkler
systemsl

6. Defendant lnterstate employed certain employees covered by the Collective
Bargaining Agreements during the period of January 2007 through the present

7. Defendant lnterstate is bound to the Trust Agreements and to the Guidelines for
Participation in the NASI Funds (hereinaf`ter “Guidelines”).

8. The Defendant lnterstate experienced substantial difficulty in making the required
benefit contributions to the NASI Funds. fn March 2017 in response to these difficulties, the NASI
Funds and said Defendant lnterstate entered into a Settlement Agreement and Promissory Note
(hereinafter “2017 settlement documents") allong for a systematic payment over time of all
amounts owed to the NASI Funds. These settlement documents required, ing M, the payment of
the principal amount of $301,041.76 in contributions and accrued interest owed by said Defendant to
the NASI Funds to be paid over a period of sixty months With interest assessed on the monthly
settlement payments at the rate of 5% per annum. The settlement documents further provided that
the Defendant lnterstate remain current in all future contributions to the NASI Funds for the duration
of the settlement and file all monthly report forms and payments on time as required by the Funds'
Trust Agreements. Liquidated damages and partial interest totaling $255,363.08 Were Waived

contingent upon the Defendant lnterstate making each and every one of the scheduled payments as

Case 8:19-cV-00191-CBD Document 1 Filed 01/18/19 Page 4 of 9

they became due under this Agreement and contingent upon the Defendant lnterstate remaining
current in its monthly contributions for the duration of the settlement

9. Defendant Robert D. Peters (hereinafter “Peters”) executed these settlement
documents pursuant to which he committed himself to act as guarantor for all amounts owed by the
Defendant lnterstate to the NASI Funds inclusive of future monthly contributions owed to the Funds
which become due during the life of the settlement documents

10. The Defendant lnterstate defaulted on the terms of the settlement documents by
failing to pay the contributions owed for the months of October, November and December 2018 and
by failing to make the settlement payments that were due during the months of February 2018
through January 2019. Pursuant to the terms of the settlement documents, Defendant lnterstate is in
default and owes the Plaintiff NASI Funds the principal amount of $272,764.59, plus reinstated
liquidated damages and interest in the amount of $255,363.08.

11. That in April 2014, Plaintiff Funds, the Defendant lnterstate and the Defendant
Peters entered into a Consent Judgment in Civil Action No. lS-PWG-3819 (hereinalter “Consent
Judgment”) which encompasses some, but not all, of the amounts still owed on the 2017 settlement
documents The balance owed by the Defendant pursuant to the terms of the 2017 settlement
documents after deducting the amounts included in the Consent Judgrnent is $110,301.53 in
contributions liquidated damages and interest owed for the period of January 2015 through February
2017.

12. Defendant lnterstate has failed to make contributions due to Plaintiff Funds for the
months of October, November and December 2018. ln addition, Defendant has failed to submit
report forms for this month. Pursuant to the terms of the Collective Bargaining Agreement,

Defendant is obligated to submit report forms and pay contributions owed to Plaintiff Funds.

Case 8:19-cV-00191-CBD Document 1 Filed 01/18/19 Page 5 of 9

13. Pursuant to the Trust Agreements, when an employer fails to file the properly
completed report forms, in order to determine the amounts due, the Funds are authorized to project
the delinquency amount using the following formula:

. . . The Trustees may project as the amount of the delinquency the greater of
the average for the monthly payments actually made by the Employer for the
last three (3) months for which payments were made, or the average of the

monthly payments made by the Employer for the last twelve (12) months for
which payments were made. . .

14. Using report forms submitted for the last three (3) months for Which reports were
submitted by the Defendant lnterstate, the projected delinquency for the month of October 2018

through December 2018 is $69,365.68 calculated as follows:

Welfare Pension ITF
Month Reported Reported Reported
July 2018 $l4,778.24 $9,164.80 $143.20
August 2018 $15,077.52 $9,350.40 $146.10
Sept. 2018 $12,703.92 $7,878.40 $123.10
Monthly
Average: $l4,186.56 $8,797.87 $137.47

15. Defendant’s contributions owed on behalf of its sprinkler fitter employees for the
months of May 2017, June 2017, August 2017 and December 2017 through September 2018
were paid late. The specific amounts paid and the date in which the Defendant's contributions
were received by the NASI Funds are set forth on the attached breakdown (Exhibit A).
16. Defendant lnterstate’s contributions owed on behalf of its sprinkler fitter employees
for the months of October and November 2018 are late.
17. Pursuant to the Trust Agreements and the Guidelines for Participation in the NASl
Funds, an employer who fails to pay the amounts required by the Collective Bargaining Agreement

on time shall be obligated to pay liquidated damages as follows:

Case 8:19-cV-00191-CBD Document 1 Filed 01/18/19 Page 6 of 9

(1) lf payment is not received in the Funds Office by the 15th of the
month, 10% of the amount is assessed

(2) An additional 5% is added if payment is not received in the Funds
Office by the last working day of the month in which payment was

due.

(3) An additional 5% is added if payment is not received by the 15th of
the month following the month in Which payment was due.

18. Pursuant to this provision, Defendant lnterstate is obligated to Plaintiff Funds in the
amount of $59,614.60 in liquidated damages assessed on late contributions for the months of May
2017, June 2017, August 2017 and December 2017 through November 2018, plus interest from the
date of delinquency through the date of payment at the rate provided in 29 U.S.C. Section 1132(g)
and the Restated Agreements and Declarations of Trust establishing the NASI Funds.

19. Pursuant to the terms of the settlement documents, the Defendant Robert D. Peters
is liable for all amounts owed by the Defendant interstate to the NASI Funds that were not
previously included in the Consent Judgment. Accordingly, the Defendant Robert D. Peters is liable
to the NASI Funds for the sum of$239,281.81, plus costs, interest and attorneys’ fees

WHEREFORE, in Count l, Plaintiff Funds pray for judgment against the Defendant
lnterstate Fire Protection, lnc. and Robert D. Peters, jointly and severally, as follows:

A. ln the amount of $110,301.53 as currently owed under the terms of the 2017
settlement documents

B. ln the amount of $69,365.68 for contributions due for work performed in
October 2018 through December 2018, plus costs, interest, and reasonable attomeys' fees assessed
pursuant to 29 U.S.C. § 1132(g), the Trust Agreements and the Guidelines for Participation in the

NASI Funds.

C. In the amount of $59,614.60 for liquidated damages assessed on late contributions

Case 8:19-cV-00191-CBD Document 1 Filed 01/18/19 Page 7 of 9

for the months of May 2017, June 2017, August 2017 and December 2017 through November
2018, plus costs, interest, and reasonable attomeys' fees assessed pursuant to 29 U.S.C. § 1132(g),
the Trust Agreements and the Guidelines for Participation in the NASI Funds.

D. For costs, interest, and reasonable attomeys' assessed pursuant to 29 U.S.C.
§ 1132(g), the Trust Agreements and the Guidelines for Participation in the NASI Funds.

E. For all contributions and liquidated damages which become due subsequent to the
filing of this action through the date of judgrnent, plus costs, interest, and reasonable attomeys' fees,
pursuant to 29 U.S.C. § 1132(g) and the Restated Agreements and Declarations of Trust establishing
the NASI Funds.

F. For such further relief as the Court may deem appropriate

COUNT II

20. Plaintiff NASI Funds hereby adopt, incorporate, and restate in Count ll
paragraphs 5 through 19 of Count l.

21. Pursuant to the Collective Bargaining Agreement and the Trust Agreernents, the
Trustees of the Plaintiff NASI Funds have the authority to conduct an audit of the payroll and wage
records of the Defendant lnterstate for the purposes of determining the accuracy of contributions to
the Funds.

22. The Plaintiff NASI Funds are seeking an audit of the Defendant lnterstate’s wage
and payroll records to determine if there are any additional amounts due to the Plaintiff NASI
Funds for the period of January 1, 2015 through the date of the audit.

23. The Trust Agreements provide that an Employer that fails to pay contributions in

a timely fashion shall be liable for interest assessed on the amounts owing and for all expenses

Case 8:19-cV-00191-CBD Document 1 Filed 01/18/19 Page 8 of 9

incurred in enforcing payment of the contributions due, including but not limited to reasonable
attomeys' fees, accountant's fees, and court costs

WHEREFORE, in Count 11, Plaintiff NASI Funds pray for judgment against the
Defendant lnterstate as follows:

A. That this Court enforce the terms of the Plan and order Defendant lnterstate to
permit an audit of its wage and payroll records, as provided for in the Plan documents for the
period of January l, 2015 through the date of Judgment.

B. For such further relief as the Court may deem appropriate

Respectfully submitted,

O'DONOGHUE & O'DONOGHUE LLP
5301 Wisconsin Avenue, N.W.

Suite 800

Washington, D.C. 20015

(202) 362-0041 _ telephone

(202) 362-2640 - facsimile
cgilligan@odonoghuelaw.com

Charles W. Gilligan
Maryland Bar No. 05682

Attorneys for Plaintiffs
320149_1

Case 8:19-cV-00191-CBD Document 1 Filed 01/18/19 Page 9 of 9

CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing Complaint has been served by certified mail,

as required by 502(h) of the Employee Retirement lncome Security Act of 1974, 29 U.S.C. §

1132(h) this 18th day of January, 2019 on the following:

320149_1

The Office of Division Counsel

Associate Chief Counsel (TE/GE) CC: TEGE
Room 4300

1 1 11 Constitution Avenue

Washington, DC 20224

Attention: Employee Plans

Secretary of Labor

200 Constitution Avenue, N.W.

Washington, DC 20210

ATTENTION: Assistant Solicitor for
Plan Benef`rts Security

@Q<//l@fa

Charles W Gilligan

